Exhibit 10.2




STOCK OPTION AGREEMENT
Stock Option Agreement, made this 30 day of May, 2017, by and between The Dixie
Group, Inc., a Tennessee Corporation (hereinafter referred to as the “Company”)
and ______, an employee or Director of the Company (hereinafter referred to as
the “Optionee”).
Witnesseth:
WHEREAS, the shareholders of the Company approved the 2016 Incentive
Compensation Plan effective May 3, 2016 (the “Incentive Plan”), for the purpose
of providing incentive compensation to certain employees, and key management
employees of the Company; and
WHEREAS the Incentive Plan is administered by the Compensation Committee of the
Board of Directors of the Company; and
WHEREAS, the Incentive Plan permits the grant of options to acquire Common Stock
of the Company, on such terms and conditions and subject to such restrictions
and limitations as the Compensation Committee shall determine to be appropriate
and desirable, within the provisions of the Incentive Plan; and
WHEREAS, the Compensation Committee desires to grant the Optionee the options to
purchase the Company’s Common Stock described herein; and
WHEREAS, the Optionee desires to accept such grant.
NOW THEREFORE, in consideration of the mutual covenants herein set forth, for
other good and valuable consideration, and subject to the terms and conditions
of the Incentive Plan which are hereby incorporated by reference, the parties
hereto hereby agree as follows:
1.Administration. The Compensation Committee of the Board of Directors of the
Company shall administer the Incentive Plan in accordance with conditions and
limitations prescribed in the Incentive Plan, and may delegate the
administration of the Incentive Plan, in whole or in part, as it may determine
in its discretion. Options granted hereunder may be cancelled if an Optionee
violates the terms of this stock option agreement or the Incentive Plan. Any
decision made by the Compensation Committee shall be final, conclusive, and
binding on all parties to this Agreement.
2.Grant of Stock Option(s); Term. Effective May 30, 2017, and subject to the
terms and conditions set forth in the Incentive Plan, the Compensation Committee
hereby grants to the Optionee, not in lieu of salary or any other compensation
for services, the right and option (hereinafter referred to as the “Option”) to
purchase from the Company ____ shares of the Company’s Common Stock (or up to an
equal number of shares of Class B Common Stock, if a proper election is made by
a holder of Class B Common Stock on or before the date of exercise of the
Option, in accordance with the terms of the Incentive Plan), subject to the
terms and conditions hereinafter set forth. The Option granted hereby is
sometimes referred to herein as the “Option” or “Options,” when referring to
exercise or vesting of a portion of the Option or otherwise. The Option granted
hereby is NOT intended to qualify as an Incentive Stock Option. The term of the
Option granted hereby shall be five years from the date hereof.
3.Purchase Price. The purchase price of the optioned stock shall be $4.17 per
share (hereinafter referred to as the “Option Price”). The Option Price is the
Fair Market Value of the Common Stock as of the date hereof and is 10% higher
than such fair market value for any Optionee who as of the date hereof holds 10%
or more of the voting power of the Company’s common stock.
4.Vesting of Option. The Option granted hereby shall vest and become exercisable
as follows:





--------------------------------------------------------------------------------

Exhibit 10.2


(a)If on or after the second anniversary of the grant date hereof (May 30,
2019), and anytime during the remaining term of the Option, the average high and
low share price (the “Performance Target”) of the Company’s Common Stock during
any period of 5 consecutive trading days shall have been at least $7.00 per
share. Once having achieved the Performance Target, the Options shall remain
exercisable by the Optionee during the remainder of the Option Term
notwithstanding any further change in share price, unless otherwise terminated
in accordance with the provisions of this Agreement.
5.Time and Manner of Exercise.
(a)Minimum Exercise. A minimum of 100 shares or such lesser number as is
exercisable if fewer than 100 shares are exercisable, may be purchased by the
Optionee from the Company at any one time.
(b)Method of exercise and payment. Subject to the provisions of this Agreement,
the Option may be exercised in whole or in part by giving written notice of such
exercise in the form annexed to this Agreement to the Secretary of the Company
at the Company’s corporate headquarters. In order to be effective, such notice
must be accompanied by payment, in the form of a check made payable to “The
Dixie Group, Inc.” in the full amount of the option price for the optioned stock
being purchased. Alternately, payment for the exercise price may be made (in
accordance with such procedures and limitations as the Committee shall
determine): (A) by means of surrender of whole shares of the Company’s Common
Stock owned by the Optionee having a Fair Market Value (as defined in the
Incentive Plan) on the date of exercise at least equal to the Option Price of
the stock then being purchased (provided, if the shares to be tendered were
previously acquired upon the exercise of an ISO Option, such shares must have
been owned by the Optionee for at least as long as the relevant ISO holding
period) or (B) by means of a combination of the surrender of such Common Stock
and payment of the remaining balance of the aggregate exercise price by check or
(C) by net exercise of such Options.
(c)Certain Additional Restrictions. No Option may be exercised unless the
Optionee is an employee of the Company at the time of exercise, except as
provided in Section 7 hereof. Neither the Optionee, his heirs, legatees,
distributes, or legal representatives of his estate shall have any rights of a
stockholder with respect to the optioned stock unless and until such shares have
been issued. Unless otherwise provided herein, no adjustments shall be made for
dividends or other rights for which the record date is prior to the date of
exercise of the option.
6.Anti-Assignment Provision.    Except as may be approved by the Compensation
Committee the Option shall not be transferrable by the Optionee otherwise than
by will or the laws of descent and distribution, and such Option shall be
exercisable, during the Optionee’s lifetime, only by him (or a duly appointed
guardian or personal representative). More particularly (but without limiting
the generality of the foregoing), the Option may not be assigned, transferred,
pledged, hypothecated, or encumbered in whole or in part either directly or by
operation of law or otherwise (except as otherwise permitted by section 7
hereof) including, but not in way of limitation, by execution, levy,
garnishment, attachment, pledge, bankruptcy, or in any other manner. In the
event of any unapproved attempted assignment, transfer, pledge, hypothecation or
other disposition contrary to the provisions hereof, such Option shall
automatically become null and void. Any transfer permitted by the Compensation
Committee shall cause the transferee to be treated as the “Optionee” for all
purposes of this Agreement unless the Compensation Committee directs otherwise.
7.Termination of Employment or Death of Optionee.
(a)Reason Other Than for Death, Disability or Retirement. In the event an
Optionee shall cease to be employed by the Company while holding one or more
stock options, for any reason other than the Optionee’s death, disability or
retirement, each option held shall immediately cease to be exercisable on the
date of such termination of employment.
(b)Disability or Retirement of Optionee. In the event that an Optionee shall
cease to be employed by the Company due to the Optionee’s Disability or
Retirement, then each option held by the Optionee may be exercised by the
Optionee to the extent that such option was exercisable at the time of such





--------------------------------------------------------------------------------

Exhibit 10.2


termination of employment at any time during the remainder of the calendar year
which includes the date of such termination.
(c) Death of Optionee. In the event that an Optionee should die while any
portion of the Option remains exercisable, such Option may be exercised by the
Optionee’s designated beneficiary to the same extent that such option would have
been exercisable prior to his death at any time during the 90 day period
following the Optionee’s death (or any shorter period prescribed by IRC Section
409A, if applicable).
8.Adjustment of Number of Shares of Optioned stock and Option Price. In the
event of any change in the outstanding Common Shares of the Company by reason of
any stock split, reverse stock split, stock dividend, recapitalization, merger,
consolidation, rights offering, reorganization combination, or exchange of
shares, or other extraordinary event, if the Compensation Committee shall
determine that such change equitably requires an adjustment in the terms of any
Option Agreement, such adjustment may be made by the Compensation Committee in
its discretion. Any adjustments made shall be final, conclusive and binding for
all purposes of this Agreement. Notwithstanding the foregoing, no Option may be
adjusted, amended, revised or extended if such action would constitute a
“repricing” of the Option for purposes of IRC Section 409A.
9.No Right to Continued Employment. This Agreement shall not be construed as an
agreement or commitment by the Company to employ the Optionee during the term of
the Option granted hereby or for any fixed period of time whatsoever. This
Agreement does not interfere in any way with the right of the Company or any
affiliate of the Company to terminate the employment of the Optionee at any
time, with or without cause.
10.Withholding. Upon the exercise on an Option, the Company shall not deliver or
otherwise make shares of Common Stock available to the Optionee or his
beneficiary or representative until the Company has received from the applicable
party, in cash or any other form acceptable to the Committee (including,
withholding of shares subject to the Option) the amount necessary to enable the
Company to remit to the appropriate governmental entity, on behalf to the
applicable party, any amounts required to be withheld for tax purposes with
respect to such transaction.
11.Governing Law. This Option Agreement has been entered into pursuant to and
shall be governed by the laws of the State of Tennessee.
In Witness Whereof, this Agreement has been duly executed by the Optionee and
the Company has caused this Agreement to be duly executed by its officers
thereunto duly authorized on the date and year first above written.
THE DIXIE GROUP, INC.
BY ___________________(SIGNATURE & TITLE)




OPTIONEE
___________________________ (SIGNATURE)
(SSN)______________________


The Dixie Group, Inc.





--------------------------------------------------------------------------------

Exhibit 10.2


[address]
Attn: Corporate Secretary
Ladies and Gentlemen:
Enclosed are (i) my check for $_________________ and/or my stock certificate(s)
(or other evidence of ownership) representing _____________ shares of the Dixie
Group, Inc. Common Stock and duly endorsed for transfer to The Dixie Group, Inc.
which are hereby tendered for the purchase of:
(A) ____ shares of The Dixie Group, Inc. Common Stock at $__ per share pursuant
to the exercise of Options granted under the terms of my stock option agreement
dated ______________ and/or
(B) ______shares of The Dixie Group, Inc. Class B Common Stock at $_____ per
share pursuant to the exercise of Options granted under the terms of my stock
option agreement dated ___________.
Please register said stock in the name(s) of _____________________________(your
name only or in your and your spouse’s name as joint tenants with right of
survivorship) and forward the certificates, dividends, and all other stockholder
information to (exact address) _______________.


Signature:________________________________
SSN_______
Spouse’s SSN (if to be registered as joint tenants) _________________.







